Title: From Benjamin Franklin to Charles-Guillaume-Frederic Dumas, 1 October 1776
From: Franklin, Benjamin
To: Dumas, Charles-Guillaume-Frédéric


Sir,
Philada. Oct. 1. 1776
I have just time to acknowledge the Receipt of your two Packets, A and B. with the Pamphlets enclos’d, the Contents of which are very satisfactory. You will hear from me more fully in a little time. With great Esteem I am, Sir, Your most obedient humble Servant
B Franklin
We have a great Force brought against us here, but continue firm.Mr Dumas.

